Citation Nr: 0739418	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus. 

2.	Entitlement to service connection for bilateral peripheral 
neuropathy, to include as secondary to diabetes mellitus.  

3.	Entitlement to service connection for right ear hearing 
loss disability.  

4.	Entitlement to service connection for left ear hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1968 until May 
1970.  He served in the Republic of Vietnam from January 1969 
until January 1970.  The veteran was awarded the Bronze Star 
Medal with "V" Device. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran served in Vietnam during the Vietnam era. 

2.	The competent medical evidence of record does not reveal a 
current diagnosis of diabetes mellitus.  

3.	The veteran's bilateral peripheral neuropathy has not been 
shown by competent clinical evidence to be causally related 
to the veteran's active service or a service-connected 
disability.  

4.	Right ear hearing loss disability has not been 
demonstrated for VA purposes. 


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).
2.	Bilateral peripheral neuropathy was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.	Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a February 2004 letter from the AOJ to the 
appellant partially satisfied VA's duty to notify.  The 
letter informed him of what evidence was necessary to 
establish entitlement to the benefits he claimed.  The 
veteran was advised of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claims and what he could do to assist.  It is unclear from 
the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence.   The AOJ letter noted 
above informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

As VCAA notice was provided prior to the September 2004 
rating decision on appeal, there has been compliance with 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notably, the veteran was also not informed that a disability 
rating and effective date would be assigned in the event the 
veteran was awarded a benefit sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  However, as service connection 
is denied in this case, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.  Therefore, the absence of notice on these two 
elements does not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder and the veteran was afforded a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that in a March 2004 statement in support of the 
claims, the veteran himself relays that he has "no 
additional information" in connection with his claims.  The 
Board has carefully reviewed such statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims. 

Legal Criteria and Analysis 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Service connection may also be presumed for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree within a prescribed period after discharge 
from service (one year for diabetes mellitus), even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, diabetes 
mellitus shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Nicholson, 20 Vet. 
App. 257 (2006), appeal docketed, No. 07-7037 (Fed. Cir. Nov. 
8, 2006).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

A	Diabetes Mellitus

The veteran argues that he is entitled to service connection 
for diabetes mellitus.  First and foremost, the Board 
acknowledges that the veteran served in Vietnam during the 
Vietnam era, and, as such, his in-service exposure to 
herbicides is presumed.  However, in the present case, 
service connection on any basis may not be granted as the 
competent evidence fails to establish a diagnosis of diabetes 
mellitus.  

In this case, the record does not reflect that the veteran 
has diabetes mellitus.  The veteran's service medical records 
do not contain any complaints, findings, or diagnoses of 
diabetes mellitus or any symptoms reasonably attributable 
thereto.  At his exit examination in May 1970, the veteran 
himself described his health as "good" and did not note a 
history of or present experience with any physical problems, 
save boils and refractive error of the eyes, neither of which 
is symptomatic of diabetes mellitus.  Urine tests conducted 
at this examination, and at the veteran's August 1968 
induction examination, were negative for sugar.  There is 
also no evidence of diabetes mellitus within one year of 
separation.  Moreover, there is no competent evidence that 
establishes that the veteran has, or has ever had, diabetes 
mellitus.  While the veteran maintains he was diagnosed with 
diabetes mellitus in 1993, there is no medical evidence in 
the record of such a diagnosis, either in 1993 or at a later 
date.  In addition, the veteran relayed to a VA examiner in 
August 2004 that he is not taking any medicines for diabetes 
and does not take his blood sugar level at home.  The 
veteran's private medical records, however, do illustrate 
that he has exhibited high glucose levels.  Specifically, 
laboratory results show glucose levels of 108 mg/dL, 116 
mg/dL, and 118 mg/dl, in January 2003, October 2003, and 
January 2004, respectively.  Nonetheless, these elevated 
levels of glucose do not automatically lead to a diagnosis of 
diabetes mellitus.  On the contrary, the VA physician who 
examined the veteran in August 2004 specifically found that 
"the veteran does not have diabetes mellitus," and 
diagnosed the veteran with "glucose intolerance with a 
normal hemoglobin AIc." See VA Form 2507, Diabetes Mellitus 
Exam, p. 9.  

The Board takes note of the physician's statement, submitted 
by Dr. D.J.N. in June 2004.  In this statement, the physician 
notes under the evaluation section that "the veteran's 
diabetes mellitus is manageable by restricted diet only."  
However, under the heading of diagnosis, the doctor does not 
note that the veteran has been diagnosed with diabetes 
mellitus.  More importantly, the Board notes that medical 
evidence of record from Dr. D.J.N. spanning 2002 through 
2004, while demonstrating the veteran's increased glucose 
level, are absent of a diagnosis of diabetes mellitus.  While 
the Board acknowledges the physician's statement, the medical 
records from the physicians own practice carry more probative 
weight.  Thus, the Board must conclude that the clinical 
evidence of record does not demonstrate that the veteran has 
received a diagnosis of diabetes mellitus.  

The veteran has expressed his belief that he suffers from 
diabetes mellitus.  However, as a lay person with no 
demonstrated medical expertise, his opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu, 2 Vet. App. at 494-95.  The record also 
contains the highly probative opinion of a physician who 
examined the veteran and determined that the veteran is not 
suffering from diabetes mellitus.  In addition, the record 
does not contain a divergent opinion of a competent medical 
professional to refute that of the VA examiner.  There is 
therefore no clinical evidence of the record to support the 
veteran's claim that he has diabetes mellitus.  There cannot 
be a valid claim for service connection unless there is proof 
of a present disability.  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  As the evidence of record fails to 
establish that the veteran has diabetes mellitus, the Board 
finds that the preponderance of the evidence in this case 
falls against the claimant, making the benefit of the doubt 
rule inapplicable.  See 38 U.S.C.A. § 5107(b).

B.	Bilateral Peripheral Neuropathy

The veteran also contends that diabetes mellitus has caused 
bilateral peripheral neuropathy.  The veteran is primarily 
claiming that he is entitled to service connection for 
peripheral neuropathy, secondary to diabetes mellitus.  
However, the Board will also consider a claim for direct 
service connection for the veteran's bilateral peripheral 
neuropathy. 

Direct Service Connection

Once again, the Board acknowledges that the veteran served in 
Vietnam during the Vietnam era, and, as such, his in-service 
exposure to herbicides is presumed.  However, the veteran's 
claimed bilateral peripheral neuropathy does not meet the 
definition of acute or subacute peripheral neuropathy (See 38 
C.F.R. § 3.309(e), Note 2), and therefore is not among the 
listed diseases which may be service connected on a 
presumptive basis due to Agent Orange exposure.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309.  Therefore the veteran is 
not eligible to claim presumptive service connection for 
bilateral peripheral neuropathy.  However, the veteran may 
still establish service connection for the disability by 
showing direct causation.

In order to prove direct service connection, the veteran must 
first exhibit a current disability.  The Board observes that 
the veteran has bilateral peripheral neuropathy.  The VA 
examiner who assessed the veteran in August 2004 found that a 
nerve conduction study showed "electrophysiological evidence 
consistent with peripheral motor polyneuropathy with 
demyelinating features."  The Board finds, therefore, that 
with resolution of doubt in the veteran's favor, the clinical 
evidence establishes that the veteran suffers from bilateral 
peripheral neuropathy  Thus the first element of service 
connection has been met.  

The veteran must also provide evidence of an in-service 
injury or disease to warrant service connection.  The 
veteran's service medical records do not contain any injuries 
or complaints of symptoms associated with peripheral 
neuropathy.  The veteran makes no claim that he experienced 
an in-service injury or disease that led to his peripheral 
neuropathy.  However, the veteran does maintain that he was 
exposed to Agent Orange while in Vietnam.  As there is no 
affirmative evidence to establish that the veteran was not 
exposed to such agent during service, he is presumed to have 
suffered from herbicide exposure.  Thus, the second 
requirement of service connection has been met.  

Lastly, the veteran must submit competent evidence to exhibit 
a nexus between the bilateral peripheral neuropathy and his 
in-service exposure to herbicides.  Following service, the 
claims file shows no documented complaints or treatment for 
bilateral peripheral neuropathy until 2002.  In making its 
decision, the Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Here, approximately 30 years 
passed between the veteran's service and the appearance of 
this disability.  In addition, there exists no competent 
clinical opinion relating the veteran's bilateral peripheral 
neuropathy to service.  The only evidence supporting such a 
claim is the veteran's own contentions.  While the veteran 
contends his bilateral peripheral neuropathy is service 
related, he is a lay person with no medical training, and as 
such is not competent to express a medical opinion as to 
causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  There is no competent evidence of record 
finding that the veteran's bilateral peripheral neuropathy is 
causally related to his service and, thus, the third 
requirement of service connection is unmet.  Therefore, the 
Board finds that direct service connection for a bilateral 
peripheral neuropathy is not warranted.

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2007).

In this case, in order to establish secondary service 
connection, the veteran must show that: (1) he currently 
suffers from bilateral peripheral neuropathy; and (2) his 
bilateral peripheral neuropathy was caused by or aggravated 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App.439, 448 (1995).  As previously stated, the Board 
concedes that the veteran is suffering from bilateral 
peripheral neuropathy.  However, there is no evidence in the 
record that the veteran has diabetes mellitus.  Secondary 
service connection is therefore not possible in this case, as 
the veteran is not service-connected for diabetes mellitus.  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order 
to establish secondary service connection, the veteran must 
show that he suffers from a disability which is proximately 
due to or the result of an already service-connected disease 
or injury.  38 C.F.R. § 3.310.  In this case, the veteran's 
claim for direct service connection for diabetes mellitus has 
been denied.  The veteran is currently service connected for 
tinnitus and post-traumatic stress disorder (PTSD).  However, 
the record does not contain competent clinical evidence which 
relates his peripheral neuropathy to either the service-
connected tinnitus or PTSD.  As a result, the veteran's 
bilateral peripheral neuropathy cannot be service connected 
on a secondary basis.  Thus, the veteran's claim for 
secondary service connection for bilateral peripheral 
neuropathy must be denied. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  

C.	Right Ear Hearing Loss Disability 

The veteran also contends that service connection is 
warranted for right ear hearing loss disability.  In order to 
establish service connection, the veteran must first provide 
evidence of a current right ear hearing loss disability.  
However, the record does not reflect that the veteran has a 
current right ear hearing loss disability for VA purposes.  
See C.F.R. § 3.385.  Upon the filing of this claim, the 
veteran was afforded an audiological examination by a VA 
audiologist.  This examination, conducted in August 2004, 
found that pure tone thresholds in the veteran's right ear 
were 20, 20, 15, 15, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  The reported speech recognition score 
was 96 percent for the right ear.  The results of this 
examination show that the veteran is not exhibiting a 
disability within the meaning of applicable legislation for 
VA disability compensation purposes.  38 C.F.R. § 3.385.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that there has been no demonstration 
of record by competent clinical evidence that the veteran has 
current right ear hearing loss disability for VA purposes.  

There can be no valid claim for service connection without a 
current disability.  Brammer, 3 Vet.App. at 225.  The veteran 
contends that he has a current right ear hearing loss 
disability related to service.  The veteran's opinion lacks 
probative value, however, as he is a lay person without 
medical expertise.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence of the record, therefore, is of greater probative 
value than the veteran's statements in support of his claim.  
As the evidence of record establishes that the veteran does 
not have a current right ear hearing loss disability for VA 
purposes, the Board finds that the preponderance of the 
evidence in this case falls against the claimant, making the 
benefit of the doubt rule inapplicable.  See 38 U.S.C.A. § 
5107(b).
ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for bilateral peripheral 
neuropathy, to include as secondary to diabetes mellitus, is 
denied.  

Entitlement to service connection for right ear hearing loss 
disability is denied.  


REMAND

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The veteran's DD Form 214 
reveals that he had a military occupational specialty of 
light weapons infantryman.  Therefore, exposure to acoustic 
trauma is conceded, as such is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  An August 2004 VA audiological examination 
demonstrates that the veteran exhibits left ear hearing loss 
disability for VA purposes.  See C.F.R. § 3.385

While the record contains medical evidence of current left 
ear hearing loss disability, and the veteran's DD Form 214 
confirms military service consistent with exposure to 
acoustic trauma, the record does not contain a competent 
clinical opinion based on a review of the accurate record as 
a whole, as to whether or not the claimant's left ear hearing 
loss disability is etiologically related to his active 
military service.  The VA audiologist who examined the 
veteran in August 2004 opined that it is 'not at least as 
likely' that the veteran's left ear hearing loss disability 
is related to his military service.  However, that opinion 
was based on the perception that the veteran worked on 
construction sites for many years.  See August 2004 
Audiological Examination, p. 1.  In his May 2005 VA Form 9, 
however, the veteran maintains that he is a construction 
estimator, and is not present on sites during actual 
construction.  The opinion of the VA audiologist is thus 
inadequate for evaluation purposes, as it is based on 
erroneous information.  38 C.F.R. § 4.2; see also 38 C.F.R. 
§ 3.326 (2007).  Therefore, the Board finds that an 
additional opinion, based on the complete and accurate 
record, is in order in this case. 


Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA notice 
for the issue of entitlement to service 
connection for left ear hearing loss 
disability under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date in 
the event service connection for left ear 
hearing loss disability is awarded, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Forward the veteran's claims folder to an 
examiner for review.  The examiner must be 
advised that VA has conceded that the 
veteran was exposed to acoustic trauma in 
service, but requires clinical review to 
determine whether such exposure resulted in 
the veteran's current left ear hearing loss 
disability.  The examiner must be requested 
to provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran's 
current left ear hearing loss disability is 
due to his exposure to acoustic trauma 
during service.  The VA examiner should 
take into consideration the veteran's 
medical, occupational, and recreational 
history of exposure to noise during and 
since his active service, to include his 
denial of post service exposure to 
construction noise.  All opinions expressed 
by the examiner should be accompanied by a 
detailed rationale.

If, and only if, the examiner deems it 
necessary, schedule the veteran for a VA 
audiological examination to ascertain the 
nature and etiology of his current left ear 
hearing loss disability.  Auditory 
thresholds in decibels, for the left ear, 
for the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, as well as speech 
recognition scores using the Maryland CNC 
Test, must be provided.  The examiner 
should opine as to the etiology of the 
current left ear hearing loss disability.  
Specifically, an opinion is requested as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
veteran's current left ear hearing loss 
disability is etiologically related to 
acoustic trauma experienced in service.  
The VA examiner should take into 
consideration the veteran's medical, 
occupational, and recreational history of 
exposure to noise during and since his 
active service, to include his denial of 
post service exposure to construction 
noise.  All opinions expressed by the 
examiner should be accompanied by a 
detailed rationale.  The claims folder must 
be made available for review by the 
examiner in conjunction with the 
examination and the examiner should 
indicate that such review was performed.  

3.	After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


